Exhibit 10.1

SAEXPLORATION HOLDINGS, INC.

 

AMENDMENT TO

AMENDED AND RESTATED 2018 LONG-TERM INCENTIVE PLAN

 

1. Purpose of Amendment. The SAExploration Holdings, Inc. 2018 Long-Term
Incentive Plan was originally adopted by the Board and the Company’s
stockholders on January 26, 2018, was amended and restated as adopted by the
Board and the Company’s stockholders effective as of September 13, 2018 and is
hereby amended (as so amended the “Plan”). The Plan’s purpose is to provide a
means through which the Company may attract and retain key personnel and to
provide a means whereby directors, officers, employees, consultants and advisors
of the Company, its Subsidiaries and its Affiliates (the “Company Group”) can
acquire and maintain an equity interest in the Company, or be paid incentive
compensation, which may (but need not) be measured by reference to the value of
Common Stock, thereby strengthening their commitment to the welfare of the
Company Group and aligning their interests with those of the Company’s
stockholders.

2. Amendment to Section 5 – Grants of Awards; Shares Subject to the Plan;
Limitations.

(b) Subject to adjustment in accordance with Section 12 of the Plan, the
Committee is authorized to deliver under the Plan Awards subject to the
following limitations: an aggregate of 2,750,000 shares of Common Stock for
issuance under the Plan, which includes 1,791,056 shares of Common Stock for MIP
Awards under the Plan (as described below), which is equal to ten percent (10%)
of the aggregate number of shares of Common Stock issued and outstanding on a
fully diluted, as-converted basis after giving effect to dilution from full
conversion of any Company preferred shares and/or secured convertible notes
convertible into Common Stock and full exercise of any Company warrants (the
“MIP Reserve”).  No more than 5,000 shares of Common Stock may be granted in
respect of incentive stock options under the Plan to any single participant
during any single calendar year.

 